Citation Nr: 1334300	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  11-00 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the discontinuance of VA Vocational Rehabilitation and Employment (VR&E) benefits under Chapter 31, Title 38, United States Code, was proper.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, had unverified active service from November 16, 1983 to April 26, 1984 and from October 1986 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative determination by a Department of Veterans Affairs (VA) Regional Office (RO), which decided that the Veteran's VR&E program was discontinued, effective that same day, on the basis that he did not fully participate in services that lead to plan development; the Veteran timely appealed that decision.

In August 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  In a September 2010 letter, the VR&E division of the Cleveland RO informed the Veteran that her vocational rehabilitation program was discontinued effective September 16, 2010, on the basis that ever since she had been found entitled to benefits in July 2009 she did not fully participate in services that would lead to development of a rehabilitation plan.  

2.  From the time of an initial meeting with the VRC in August 2009 until some of the last correspondence between the Veteran and the VRC a year later in August 2010 before the vocational rehabilitation program was discontinued, the evidence shows no advancement in a plan to re-train the Veteran in another field so that she could obtain a different job that would be more accommodating of her service-connected disabilities.

3.  VA made every reasonable effort to enable the Veteran to complete the evaluation and planning phase of the rehabilitation process, and there is little likelihood that continued efforts would lead to completion of planning and evaluation, as shown by the Veteran's failure to keep scheduled appointments following her initial appointment.

4.  The Veteran's failure to progress in a VR&E program is shown by evidence of a continuing lack of application by her, unrelated to any personal or other problems, towards developing a rehabilitation plan to re-train in another career field.    


CONCLUSION OF LAW

The discontinuance of VA Vocational Rehabilitation and Employment (VR&E) benefits under Chapter 31, Title 38, United States Code, was proper.  38 U.S.C.A. §§ 3101, 3106, 3107, 3111 (West 2002); 38 C.F.R. §§ 21.80, 21.84, 21.184, 21.197, 21.198, 21.362, 21.264 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

With regard to vocational rehabilitation services under Chapter 31, the United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA are relevant to Chapter 51 of Title 38 of the United States Code, but do not apply in vocational rehabilitation benefits which are governed by Chapter 31.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

Moreover, insofar as VA has a duty to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim and give assistance in obtaining records in its custody and or not in the custody of a Federal Department or Agency, see 38 C.F.R. § 21.33 (2013), the Board finds that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's vocational rehabilitation file and the Veteran has not contended otherwise.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Considerations

The goal of a vocational rehabilitation program is to evaluate and improve the veteran's ability to achieve a vocational goal; provide services to qualify for suitable employment; enable the veteran to achieve maximum independence in daily living; and, enable the veteran to become employed in a suitable occupation and to maintain suitable employment.  38 C.F.R. § 21.70(a).

Each veteran's case is assigned a specific case status from the point of initial contact until all appropriate steps in the rehabilitation process have been completed.  38 C.F.R. § 21.180(a).  The normal progression for veterans eligible for and entitled to services under Chapter 31 for whom individualized plans have been prepared will generally undergo the following changes of status:  a veteran with an IWRP (Individualized Written Rehabilitation Plan) will generally move sequentially from applicant status through evaluation and planning status, rehabilitation to the point of employability status, employment services status, and rehabilitated status.  38 C.F.R. § 21.180(e)(1).  

The purpose of "evaluation and planning" status is to identify veterans for whom evaluation and planning services are needed to, in part, develop an IWRP.  38 C.F.R. § 21.184(a)(2).  An IWRP will be developed for each veteran eligible for rehabilitation services under Chapter 31.  38 C.F.R. § 21.80.  The purpose of the IWRP is to:  identify goals and objectives to be achieved during the period of rehabilitation services that will lead to the point of employability; plan for placement of the veteran in the occupational field for which training and other services will be provided; and specify the key services needed to achieve the goals and objectives of the plan.  38 C.F.R. § 21.84(a).

Termination of "evaluation and planning" status may be made under various conditions to include non-completion.  38 C.F.R. § 21.184(c)(2).  In such an instance, the VR&E division shall make every reasonable effort to enable the veteran to complete the evaluation and planning phase of the rehabilitation process.  A determination that every reasonable effort by VA has been made, and that little likelihood exists that continued efforts will lead to completion of planning and evaluation, may be made under the following conditions:  the veteran writes VA and requests that his/her case be inactivated; the veteran fails to keep scheduled appointments following his/her initial appointment; or the veteran otherwise fails to cooperate with VA in the evaluation and planning process (in which case, the provisions of 38 C.F.R. § 21.362 are applicable).  38 C.F.R. § 21.184(c)(2)(i-iii).  

A variety of situations may arise in the course of a rehabilitation program in which a temporary suspension of the program is warranted, and the veteran's case is thereby assigned an "interrupted" status.  38 C.F.R. § 21.197(a).  In each case, VA must first determine that the veteran will be able to return to a rehabilitation program or a program of employment services following resolution of the situation causing the interruption.  Id.  Assignment to "interrupted" status is made when VA determines that a suspension of services being provided is necessary; and either a definite date for resumption of the program is established or the evidence indicates the veteran will be able to resume the program at some future date, which can be approximately established.  38 C.F.R. § 21.197(b).  

In situations where termination of all services and benefits received under Chapter 31 is necessary, the veteran's case is assigned a "discontinued" status.  38 C.F.R. § 21.198(a).  VA will discontinue a veteran's case and assign the case to discontinued status following assignment to interrupted status for a variety of reasons to include "failure to progress."  38 C.F.R. § 21.198(b)(6).  Failure to progress in a program is shown where there is a continuing lack of application by the veteran unrelated to any personal or other problems, or the veteran is unable to benefit from rehabilitation services despite the best efforts of VA and the veteran.  Id.  Termination of "discontinued" status due to a failure to progress requires VA to first find the reason for the discontinuance has been removed and VA has re-determined his/her eligibility and entitlement under Chapter 31.  38 C.F.R. § 21.198(c)(1), (2).  

The successful development and implementation of a program of rehabilitation services requires the full and effective participation of the veteran in the rehabilitation process.  38 C.F.R. § 21.362.  A veteran being provided services under Chapter 31 must, among other responsibilities, cooperate with VA staff in developing a rehabilitation plan, arrange a schedule that allows her to devote the time needed to attain the goals of the rehabilitation plan, seek VA assistance as necessary to resolve problems affecting attainment of the rehabilitation plan goals, conform to VA procedures governing pursuit of a rehabilitation plan including enrollment and re-enrollment in a course, and conform to the rules and regulations of the training or rehabilitation facility at which services were being provided.  38 C.F.R. § 21.362(c).  

It is the responsibility of VA to ensure it has made reasonable efforts to inform the Veteran and assure her understanding of the services and assistance that may be provided under Chapter 31 to help her maintain satisfactory cooperation and conduct and to cope with problems directly related to the rehabilitation process, especially counseling services; other services VR&E staff can assist in securing through non-VA programs; and the specific responsibilities of the Veteran in the process of developing and implementing a program of rehabilitation services, especially the specific responsibility for satisfactory conduct and cooperation.  38 C.F.R. § 21.362(b).  

If VA determines that a veteran has failed to maintain satisfactory conduct or cooperation, VA may, after determining that all reasonable counseling efforts have been made and are not found reasonably likely to be effective, discontinue services and assistance to the veteran, unless the case manager determines that mitigating circumstances exist.  38 C.F.R. § 21.364(a).  In any case in which services and assistance have been discontinued, VA may institute such services and assistance only if the counseling psychologist determines that the unsatisfactory conduct or cooperation of such veteran will not be likely to recur and the rehabilitation program which the veteran proposes to pursue (whether the same or revised) is suitable to such veteran's abilities, aptitudes and interest.  38 C.F.R. § 21.364(a)(1),(2). 

When the case manager determines that the veteran's conduct and/or cooperation are not in conformity with 38 C.F.R. § 21.362(c), the case manager will:  discuss the situation with the veteran; arrange for services (particularly counseling services which may assist in resolving the problems which led to the unsatisfactory conduct or cooperation); and interrupt the program to allow for more intense efforts, if unsatisfactory conduct and cooperation persist.  If a reasonable effort to remedy the situation is unsuccessful during the period in which the program is interrupted, the veteran's case will be continued and assigned to "discontinued" status unless mitigating circumstances are found.  38 C.F.R. § 21.364(b). 

Factual Background

In a September 2010 letter, the VR&E division of the Cleveland RO informed the Veteran that her vocational rehabilitation program was discontinued effective September 16, 2010, on the basis that ever since she had been found entitled to benefits [in July 2009] she did not fully participate in services that would lead to plan development.  The VR&E office referred to numerous missed appointments and her failure to submit the information required for plan development.  The VR&E office specifically cited to her non-attendance at the required last two appointments, which were "imperative" to proceeding to a plan for the current term.  

The Veteran appealed the determination of the VR&E office, countering in a December 2010 statement that she had missed only one appointment and that although it was difficult she had completed all the tasks that the Vocational Rehabilitation Counselor (VRC) had asked of her in order to begin school in September 2010.  She stated that it was the fault of the VRC, who "sat" on all her paperwork and waited until the last minute to inform her that her chosen classes were not offered at Tri-C (Cuyahoga Community College).  She also blamed the VRC for a lack of communication and an unhelpful attitude towards her (which she believed was rooted in apparent bias against her because she had a job and received compensation benefits based on disability rated a combined 70 percent).  

At a Board hearing in August 2011, the Veteran attempted to demonstrate that she should be allowed to pursue training under Chapter 31 in order to obtain a job involving medical records coding and billing, particularly at a VA medical center.  It was noted that she was currently a claims assistant at the RO and that her desired position would enable her to perform sedentary work to accommodate her service-connected bilateral knee disabilities and nonservice-connected low back disability.  It was argued that the Veteran did cooperate and participate in the VR&E program in accordance with 38 C.F.R. § 21.184, and that the discontinuance of the program was unwarranted.  The Veteran attributed the discontinuance to misunderstandings and confusion between her and her VRC.  She noted that emails were sent and telephone calls were made to her at work, but that she was not there to respond to them.  She described the difficulties in completing assignments.  She indicated that she submitted paperwork to begin classes in the fall of 2010 but that the VRC informed her just before the fall school term that the classes she had chosen were no longer offered.  She asserted that she was cooperating and still trying to enter a 9-month certification program for the medical coding and billing field, which was still her career goal.  She had no doubts that she was a viable candidate for the program (she alluded to having taken remedial classes and classes in medical terminology), and that once re-enrolled in the Chapter 31 program she would graduate and work in the field.  She charged the VRC with gender bias, stating that male veterans in the program who had the same VRC did not face the same treatment as she had faced.  She asserted that her application for Chapter 31 benefits was previously turned down twice before she was given a chance and that her approval on the third attempt was very encouraging to her and made her very happy.  She categorically denied that she was not participating in the VR&E program and asserted that she had done as she was instructed on the program.  She indicated that she worked hard and did her best in getting into the program (she noted she was a single mother working a full time job at the RO), and that if given another chance she would obtain the desired certification and work in her chosen field.   

Historically, the records from the VR&E program show the following.  In March 2009, the RO received the Veteran's application for vocational rehabilitation (Chapter 31) benefits.  In a July 2009 VA Counseling Record - Narrative Report, it was concluded that the Veteran had a vocational impairment and employment handicap but that achievement of a vocational goal was reasonably feasible.  The case was transferred to the Cleveland RO for continuation with the counseling process.  In an initial meeting with her VRC in August 2009, it was noted that the Veteran worked at the Cleveland RO as a claims assistant.  She had been employed at the VA for 18 years and reported that she was "bored."  She denied physical restrictions other than some knee stiffness and headaches that were debilitating two to three times a month.  The VRC noted concerns pertaining to the Veteran's ability to communicate information, as she was noted to have difficulties in completing thoughts and sentences.  The Veteran expressed an interest in the medical coding field.  Concerns were noted, to include mental health/cognitive issues, communication problems, uncertainty about program goals, and limited vocational paths due to the Veteran's desire to remain in the federal government sector.  

Later in August 2009, email correspondence between the Veteran and the VRC shows vocations were explored.  The Veteran sent a list of jobs she was interested in.  The VRC then asked her to identify the three areas she was most interested in, to which she  replied she desired to explore the fields of a medical records technician, registered nurse, and radiologist.  The VRC directed the Veteran to start researching what education was required for each of the chosen fields, while they awaited testing through the Veterans Health Administration to determine her abilities and aptitudes to attend a two or four year education program.  On September 9, 2009, the VRC called the Veteran (she left a message) and then emailed her, asking her for an update on her progress with the research.  The Veteran responded that she underwent testing five days earlier and that she had not done any research as yet.  On September 18, 2009, she notified the VRC that she liked the nursing program at Tri-C but would need to take an assessment/placement test there first.  

In a September 2009 VA psychology note, which was a report of evaluation to determine the Veteran's ability to complete a training program, there was no diagnosis given for a mental disorder.  The examining psychologist concluded that the Veteran's scores indicated she may struggle with university level work, but stated that past behavior was a better predictor of success (it was noted she had managed various transitions in her life without mental health treatment and had generally completed her work and personal tasks without problems).  There did not appear to be a reason to prevent her from attempting training.  It was noted that a recent episode of memory loss (as reported in an April 2009 VA examination) remained unexplained but was apparently a "unique event"; the evaluator advised a full neuropsychological evaluation should the Veteran develop any other memory problems or cognitive concerns.      

In a November 10, 2009 case note, the VRC indicated that the Veteran had not contacted her as planned following the completion of her placement examination; a message was left with her asking for an update.  As the Veteran did not respond to the message, the VRC left another message (an email) on November 16, 2009, and on that same day the Veteran met with the VRC and presented the results of a placement test she had taken at Tri-C in October 2009, which showed the need to take English and Math.  The Veteran felt she may be ready to commit to the medical records program, but she first wanted to consult with her aunt.  The VRC noted that she attempted to learn more about the Veteran's reluctance and issues prior to progressing toward plan development, but the Veteran was not able to express her concerns or the answers she was hoping to gain from her aunt.  Two days later, on November 18, 2009, the Veteran indicated that she was not willing to make a decision on how to proceed without first talking with her aunt, who was out of town.  The VRC and Veteran agreed to talk later the following week.  In a December 9, 2009 case note, the VRC indicated the Veteran had not responded to attempts to reach her with respect to a decision to proceed with services, and she left message for the Veteran.  On a December 16, 2009 case note, the VRC indicated that the Veteran still had not responded and another message was left that day requesting contact.  The VRC noted her concern that the Veteran may have decided not to pursue VR&E services but was not expressing it.  

The VRC indicated in a case note that she met with the Veteran on January 5, 2010 to review results from an assessment of the Veteran's abilities, aptitudes, and interests, and to determine how best to proceed.  The scores ranged from high to low, with the Veteran's strengths appearing to fall in the areas of word knowledge, numerical ability, and language usage, while she struggled in the areas of mechanical reasoning, spatial relations, and perceptual speed and accuracy.  The scores indicated that the Veteran would likely be successful in a 2-year program but may need some remedial courses.  In her meeting with the VRC, the Veteran remained unclear of a vocational goal and had not made any efforts to explore alternative options.  They agreed that the Veteran would attend a vocational exploration class on January 13, 2010.  

Thereafter, the VRC emailed the Veteran on February 2, 2010, asking to meet and review progress on the vocational exploration assignments that the Veteran was provided in the January 13, 2010 exploration class.  They met on March 1, 2010, with the VRC noting that it had been quite difficult to get the Veteran to schedule a meeting to discuss vocational exploration.  The VRC expressed concern about the Veteran's ability to enter plan status and her limited ability to go outside of federal employment given her length of federal employment.  Her concerns were based on the Veteran's presentation of a list of jobs she was interested in and her failure to complete vocational exploration assignments.  (The Veteran's only reason was that her home computer was slow.)  The VRC discussed the urgency in making some progress soon, and she asked the Veteran to narrow her job list down to three interests and proceed with at least two informational interviews for each position (she was also to begin researching various training requirements for the jobs based on the informational interviews).  They agreed to meet again in three weeks, on March 22, for a progress review.  

In email correspondence, the Veteran notified the VRC on March 22, 2010 that she would be unable to make their meeting that afternoon as she had a doctor's appointment.  She informed the VRC that she did not get to do the interviews, although she tried, and that she had decided to pursue the field of medical records coding and billing, if that was permissible.  The VRC responded that they still needed to meet and that the Veteran would still need to complete the assignments provided to her in the vocational exploration class.  She asked if they could meet on April 8, 2010.  They met on April 23, 2010, at which time the Veteran still had not completed the assignments needed to proceed with the goal (the Veteran did not understand why she needed to do them because she knew what goal she wanted to pursue).  The Veteran appeared to be frustrated and felt these assignments should not be required of her.  The VRC set a deadline of May 21, 2010 for the Veteran to complete the interview forms, or else the case would be "interrupted."  The VRC noted that the case would be interrupted in any case on that date because the Veteran did not want to begin classes until fall term.  

In a May 24, 2010 note, the VRC indicated that on May 21, 2010 the Veteran submitted her vocational exploration assignments, which was accompanied by a proposal, two informational interviews, and her schedule for fall 2010 term.  The Veteran's proposal was to be trained as a medical billing and coding technician, and she stated that she had researched the course load and found it to be interesting and within her capabilities.  As for the interviews the Veteran submitted, the VRC noted that they were not for the goal the Veteran had proposed (rather, they were from a management analyst and a litigation paralegal), so the Veteran was asked to complete two interviews for the area of her proposal.  The VRC also noted that the case was being interrupted until the Veteran was ready to begin school in the fall.  A VR&E letter was sent to the Veteran on May 24, 2010, notifying her of the interrupted program status.  The Veteran subsequently submitted two informational interview reports, dated in June 2010, from medical records specialists with the VA and a private hospital.  

In email correspondence on July 29, 2010, the VRC asked the Veteran whether she was still planning on attending school for fall term.  She asked the Veteran for information to include her schedule and the actual start date for fall term.  She informed the Veteran that they needed to schedule for plan development and that the Veteran would have to sign her plan prior to sending the authorization to Tri-C.  The Veteran responded the next morning that she still planned on going to school and would forward the schedule and start date later.  The VRC responded that same day that she would then go ahead and prepare the Veteran's plan.  She told the Veteran to register within the next week to ensure she obtained the classes she needed, and she warned the Veteran to schedule only those classes that were required for her program.  

In an August 4, 2010 note, the VRC indicated that she had reviewed the information provided by the Veteran for plan development and noted a concern, namely, the Veteran had mentioned a number of classes in her proposal that she reported were required for the certificate program she had proposed but that the classes were not listed in the curriculum at Tri-C.  The VRC felt the Veteran was confused about what she was proposing and needed clarification prior to plan development.  The VRC left two messages for the Veteran and sent one email to the Veteran, but the Veteran did not respond (the VRC noted that a "read receipt" was noted regarding the email she had sent).  The VRC stated that she would not proceed with plan development until hearing from the Veteran, and was concerned about placing the Veteran into a plan given the latest non-communication and her inability to progress in a timely manner.  The VRC noted that the Veteran had been unresponsive and somewhat uncooperative throughout the process, and that if she did not respond prior to school starting, the case would then be interrupted.  The VRC stated that she did not want to "force" the Veteran into a plan and then not have her follow through, which was a possibility given her history to date.  

In an August 6, 2010 note, the VRC indicated that she met with the Veteran that day.  Upon showing the Veteran the curriculum and the proposal, and highlighting the discrepancy in courses required versus what she thought she needed, the Veteran initially stated that she planned on continuing with her education beyond the certificate program but was not sure in what field.  She added that she believed the curriculum on the Tri-C website was erroneous, and related that the courses listed in her proposal were provided to her by another employee at the VA who had worked as a billing technician in the past.  The VRC discussed referring only to Tri-C advisors when trying to clarify program information.  They also discussed the fact that the Veteran wanted to go on but was not sure in what.  The Veteran was given time over the weekend to think about her options and then submit information on Monday to reconsider another area for training (the VRC noted the Veteran needed to be in a plan in the next week in order for her to make the deadline for fall classes).  The VRC expressed her concern about the Veteran's ability to understand what was needed, as there had been a struggle throughout this process.  She felt that moving away from the certificate program may be in everyone's best interest.  

Email correspondence showed that on Monday, August 9, 2010, the Veteran informed the VRC that she was running late that morning and forgot to bring her paperwork from home; she said she would bring it the following day.  The VRC responded that they would still need to sit down and discuss what the Veteran found before writing a plan.  She suggested meeting with the Veteran on the following morning, to which the Veteran replied that it was "ok."  In a note dated August 11, 2010, the VRC indicated that the Veteran failed to appear for the meeting on the previous day as scheduled, and did not call to cancel the meeting.  The VRC noted that since the Veteran was found entitled to VR&E benefits in July 2009, she had struggled to get the Veteran to move into plan status.  The VRC noted the Veteran's significant history of missing appointments, not responding to calls and emails, and not providing the needed documentation for plan development when she did attend an appointment.  The VRC indicated that she has expressed concerns about the Veteran's ability to follow through and move into plan status throughout her time with the Veteran.  In consultation with the Vocational Rehabilitation and Employment Officer (VREO), they agreed that the Veteran had not fully participated in the VR&E services needed to justify plan development, and found that the Veteran had demonstrated an inability to move into plan status for alternative employment options despite numerous opportunities over the past year.  The conclusion was that the Veteran's case would be interrupted in anticipation of discontinuance.  A VR&E letter was sent to the Veteran on August 11, 2010, notifying her that vocational rehabilitation program had been interrupted and was being prepared for discontinuance.  In the letter, the VRC stated that the Veteran had missed appointments and had not submitted the needed information for plan development.  

In a September 16, 2010 note, the VRC reiterated her statements from the August 11, 2010 case note, in a report entitled "Justification for Discontinuance," providing a synopsis of her efforts to assist the Veteran with vocational exploration, goal proposal, plan development, and selection of appropriate curriculum at Tri-C.  A VR&E letter was sent to the Veteran on September 16, 2010, notifying her that her case had been discontinued on that date due to her lack of full participation in services leading to plan development.  

Analysis

On the basis of the foregoing evidence, the Board finds that the Veteran's discontinuance in the VR&E services program, due to the lack of full participation and progress towards plan development leading to VR&E services, was proper.  The Veteran disputes that her actions may be characterized as a lack of full participation.  She sincerely believes that she has been cooperative and responsive to the requests of the VRC throughout the process, and she essentially contends that there was no justification for discontinuing her program.  For the reasons articulated below, the Board does not agree with her perception of the progress of her VR&E program from July 2009 to September 2010, or with her belief that the discontinuance of the program was unwarranted.  

As detailed in the factual background section above, there are many instances over the course of the year in question that demonstrate the Veteran's failure to progress in the program due to a continuing lack of application on her part.  Indeed, from the time of the initial meeting with the VRC in August 2009 until some of the last correspondence between the Veteran and the VRC a year later in August 2010, the evidence indicates that there had been no advancement in a plan to re-train the Veteran in another field so that she could obtain a different job that would be more accommodating of her service-connected disabilities.  For example, in August 2009, the Veteran explored vocations and expressed an interest in the field of medical records coding, and she was asked to research what education was required for that and other fields of interest.  Then, in August 2010, after determining that there was a discrepancy over the courses required versus what she thought she needed in the field of medical billing and coding technician in order to begin schooling that fall, the Veteran was given time over a weekend to consider her options and submit information to reconsider another area for training; the Veteran subsequently failed to appear at meetings to finalize a vocational plan.  In other words, over the course of a full year there was negligible, if any, progress made towards developing a plan for re-training the Veteran in another career field and embarking on a training regimen.  As provided in the regulations, the Veteran's "evaluation and planning" status may be terminated for non-completion.  38 C.F.R. § 21.184(c)(2).  

Prior to termination for non-completion, however, the evidence must show that VA has made every reasonable effort to assist the Veteran in completing the evaluation and planning phase of the rehabilitation process, and that there is little likelihood that continued efforts will lead to completion of planning and evaluation.  As noted in 38 C.F.R. § 21.184(c)(2)(ii-iii), such may be shown by the Veteran's failure to keep scheduled appointments following her initial appointment, or by the Veteran otherwise failing to cooperate with VA in the evaluation and planning process.  In this case, there is evidence to demonstrate that both circumstances existed, although it has not been found specifically that the Veteran failed to maintain "satisfactory conduct and cooperation" as provided under 38 C.F.R. § 21.362.  

Regarding the Veteran's failure to keep scheduled appointments, the VRC's case notes demonstrate that at a crucial point in August 2010, when she was meant to be finalizing her rehabilitation plan and enrolling in classes, the Veteran did not show for appointments.  On the morning of August 9, 2010, she was running late for work and did not show for an appointment because she had apparently forgot to bring paperwork with her.  Then, the re-scheduled appointment on August 10, 2010 was missed and the Veteran did not call to cancel or re-schedule.  As a consequence, the meeting, which was to be instrumental in advancing the Veteran in the rehabilitation program, did not occur and the Veteran did not finalize her career path choice, sign a rehabilitation plan, or enroll in classes at Tri-C.  

As earlier noted, the RO has not specifically found that the Veteran failed to cooperate with VA in the evaluation and planning process, wherein the provisions of 38 C.F.R. § 21.362 with respect to satisfactory conduct and cooperation come into play.  The stated basis for discontinuing Chapter 31 benefits was essentially lack of progress toward development of a rehabilitation plan from the Veteran's lack of participation.  Nevertheless, the Board will address it to an extent but finds that on the basis of missed scheduled appointments alone, evaluation and planning status may be terminated.  

As noted in 38 C.F.R. § 21.362, the Veteran's "full and effective participation" in the rehabilitation process is required.  With her history of missed appointments at a crucial juncture in rehabilitation planning, of non-response to phone calls and emails, and of failure to furnish required documentation for plan development at appointments she did attend, the evidence reflects her lack of full and effective participation.  This is in contrast to her contentions that she cooperated and participated in the program to the extent required under the regulatory provisions.  Lack of the Veteran's full and effective participation is shown as follows.  As previously described, the VRC indicated in case notes in November 2009 that the Veteran failed to contact her upon completion of a placement examination, and she left messages with the Veteran.  After meeting with the Veteran later in November 2009, the VRC noted the Veteran's reluctance to make decisions regarding progress toward developing a rehabilitation plan (which the Veteran refused to discuss).  Additional attempts to reach the Veteran in December 2009 to discuss VR&E services were futile.  Finally, in January 2010 they met to determine a course of action.  They did not meet again until March 1, 2010, when the VRC noted in her case notes that it was difficult to get the Veteran to schedule a meeting to discuss vocational exploration.  At that March meeting, the VRC asked the Veteran to narrow her job interests and conduct informational interviews for each of three chosen positions.  The Veteran canceled a March 22, 2010 meeting and informed the VRC that she had not completed the interview assignment.  The VRC proposed a meeting in early April 2010, but they did not meet until April 23, 2010, at which time the Veteran's assignments were still incomplete (she expressed her belief the assignments were superfluous and should not be required of her).  When a new deadline was set for May 21, 2010, the Veteran submitted her vocational exploration assignments, but the informational interviews were not for the vocational goal the Veteran had proposed.  (They were not submitted until a month later.)  Then, in preparing the Veteran's rehabilitation plan, the VCR noted problems with the Veteran's chosen curricula at Tri-C for the fall 2010 term, and she left two messages and an email in August 2010 for the Veteran, who did not immediately respond.  After a consultation a couple days later, the Veteran was given some time to re-think her options and submit information pertaining to reconsideration of another area of training, but then on the scheduled day to discuss a career path the Veteran reportedly forgot her paperwork, so the meeting was rescheduled for the following day, which the Veteran missed without prior cancellation or postponement.  In short, throughout an entire year of the VR&E program, the Veteran clearly displayed a pattern of conduct that may not be viewed as full and effective participation.  Rather, the evidence demonstrates she has failed to maintain satisfactory conduct and cooperation.  

For its part, VA has satisfied its responsibilities in accordance with 38 C.F.R. § 21.362(b).  That is, the VRC's case notes from August 2009 to September 2010 show that VA has made reasonable efforts to inform the Veteran and assure her understanding of the services/assistance provided under Chapter 31.  She underwent psychological testing as well as had assessments performed to determine her abilities, aptitudes, and interests in assisting her to develop a rehabilitation plan.  The VRC continually made attempts to contact her to apprise her of the steps she needed to take in developing a rehabilitation plan, to include vocational exploration assignments such as informational interviews.  The Veteran was sent to a vocational exploration class to assist her in this endeavor.  In March 2010, the VRC discussed the urgency of the Veteran in making progress soon in the rehabilitation process, and set deadlines in which to submit documentation of progress.  Despite the Veteran's contentions that there were misunderstandings between her and the VRC, the case notes indicate that the VRC clearly communicated to the Veteran what was expected of her during the rehabilitation process.  As provided in 38 C.F.R. § 21.362(d), the VRC monitored the Veteran's conduct and cooperation throughout the year, as noted in the periodic case notes, and provided assistance where necessary such as ensuring the Veteran attend a vocational exploration class when it was determined in January 2010 that the Veteran's vocational goal remained unclear.  

For her part, the Veteran has not met her responsibilities in accordance with 38 C.F.R. § 21.362(c).  Although she underwent various testing and a vocational exploration class, as directed, a pattern emerged of her not responding or delaying a response to the VRC's calls and emails, which had the effect of prolonging the rehabilitation process.  Her full cooperation was not in evidence in terms of developing a rehabilitation plan.  Further, given a full year between initial consultation with the VRC in August 2009 and the last communication before the program was discontinued in September 2010, it does not appear that the Veteran took measures to arrange a schedule that would allow her to devote the time needed to research vocations and develop a rehabilitation plan.  At times a period of months elapsed before the Veteran met with the VRC to further her program, and the Veteran did not provide insight into the reasons for such absence.  Presumably, as both the Veteran and the VRC are VA employees, and indications in the record suggest that they worked in the same building complex, it would seem that meetings would be easier to arrange.  Also, the evidence does not show that the Veteran was particular about seeking any VA assistance to resolve any problems she encountered that affected her ability to cooperate in developing a rehabilitation plan.  The case notes do not show that the Veteran solicited help to resolve any problems she may have had or difficulties in accomplishing assignments given to her.  

The Veteran's case was assigned a "discontinued" status in September 2010, following assignment to "interrupted" status in August 2010, on the basis of the Veteran's "failure to progress," which was in accordance with 38 C.F.R. § 21.198.  As indicated in 38 C.F.R. § 21.198(b)(6), failure to progress in a program is shown where there is a continuing lack of application by the veteran unrelated to any personal or other problems.  In the instant case, as previously explained, the evidence clearly shows the Veteran's lack of advancement toward developing a plan to re-train her in another career field.  In August 2010, when her VR&E program was discontinued, she seemed no closer to choosing a new career path and starting classes in that field than she was at her initial consultation with the VRC in August 2009.  Moreover, the Veteran's lack of application towards developing a plan and selecting appropriate courses is not shown to be related to any personal or other problems.  At one point, the Veteran blamed a slow home computer as a reason for not having completed an assignment, but the vocational exploration assignment was still not submitted for another two to three months.  She underwent psychological testing at the VA, as well as assessments of her abilities, aptitudes, and interests, but the results and scores did not indicate that attempting training would be ill-advised or unsuccessful.  The Veteran has charged the VRC with delaying her paperwork and waiting until the last minute to inform her of the problem with her chosen curricula at Tri-C.  However, the Veteran was advised by the VRC to register at Tri-C only for those classes that were required for her program, and the Veteran responded by asserting that the curriculum on the Tri-C website was erroneous and that the courses in her proposed program were obtained from a VA employee who had past work experience as a medical billing technician.  The Veteran has charged the VRC with a lack of communication and an unhelpful attitude, but the documentation including case notes in the file appear to show that it was the VRC who continually contacted (or attempted to contact) the Veteran in an attempt to encourage her progress and move her along in the rehabilitation process.  The Veteran has also charged the VRC with gender bias, but she has not submitted any documentation to support such an allegation.    

As articulated above, in consequence to the non-completion of the "evaluation and planning" phase and the Veteran's failure to progress in the VR&E program, the Board is unwilling to find that VA improperly discontinued her Chapter 31 benefits.  
 
As a final note, a finding that the discontinuance of the Veteran's VR&E benefits was proper at this time does not preclude her from being reinstituted for such services and assistance in the future.  As indicated in the September 2010 discontinuance letter to her from the VR&E office, if the Veteran would like to return to training under the Chapter 31 program (and she indicated at her August 2011 Board hearing that such was her intent), then she must reestablish her eligibility and entitlement to the benefits by initially filling out a new application with the VR&E office and by demonstrating that the reason for the discontinuance of her training program has been eliminated.  See 38 C.F.R. § 21.198(c)(1), (2).  


      ORDER on Next Page


ORDER

The discontinuance of VR&E benefits under Chapter 31, Title 38, United States Code, was proper, and the appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


